The decision reached in the majority opinion rides off on the holding that the Department of Penal Institutions has no power to manufacture license plates and chauffeurs' badges because the proviso in Section 7760, Revised Statutes 1929, as an enactment conferring such power, is ruled to be in violation of Section 28, Article IV of the Missouri Constitution. It is my view that such power is well vested in the commissioners of this department, frequently referred to as The Prison Board, not by anything appearing in Section 7760, but by the provisions of Section 8340, Revised Statutes 1929. If this position is well taken the constitutional objection, upon which the majority opinion rests, drops out of the case.
Section 8340, after directing the Board "to purchase, lease or otherwise provide suitable plants, machinery and equipment, and to purchase material, for the employment of all able-bodied persons in *Page 1052 
the Missouri state penitentiary, the Missouri reformatory, the industrial home for girls, the industrial home for negro girls, or any other penal or reformatory institutions hereafter created, for such industries as in the opinion of the board will best occupy such persons, with the view of manufacturing, so far as may be practicable, such articles agreed upon by said board as are needed in any of the institutions hereinabove in this section mentioned or referred to, also such as are required by the State or political subdivisions thereof, in the buildings and offices of the institutions owned, managed or controlled by the State or political subdivision thereof, also including articles and material to be used in the erection of buildings or other improvements upon, in, or in connection with, any state institutions or state properties, or in the construction, improvement or repairs of any state highways or county highways, including bridges and culverts; including lime to be used for agricultural and other purposes in this State; also including binding twine for use of farmers and others in this State;" further provides that "said board may purchase or lease upon reasonable terms such machinery as may be necessary for the manufacture and production of any other articles or products that may be disposed of upon the open market at a profit to the State, including shoes, clothing, floor mats, mops, rugs, carpets and other articles of furniture, such as beds and bedding of all kinds; also desks, chairs, tables, farm implements, fertilizer, brick or any other articles agreed upon by the board."
Respondents' brief casually disposes of the foregoing provisions with the observation that "license plates are not `articles or products sold on the open market,' and hence are not embraced within the language of said Section 8340." The majority opinion treats of them as follows: "Respondents suggest that license plates and chauffeurs' badges are manufactured and sold as per specifications in a contract and are not articles sold on the open market. It will not be necessary to determine this question, for relators plead that as a matter of law it is the duty of respondents Secretary of State and Commissioner of Motor Vehicles to award the contract to the board. In other words, they claim the contract under Section 7760, Revised Statutes 1929. Thus it appears that the board is not seeking to manufacture said articles for the open market. The suggestion of the Prison Board is overruled."
The expression, non sequitur, so familiar in logic, fairly applies to the above course of reasoning and conclusion reached. From the mere fact that relators here seek to compel the Secretary of State and the Commissioner of Motor Vehicles to contract with the prison board for this particular lot of plates and badges pursuant to the proviso in said Section 7760, it by no means follows that the board's authority to manufacture license plates and chauffeurs' badges must *Page 1053 
appear in Section 7760, or that these articles are not such "articles or products that may be disposed of upon the open market at a profit to the State," which under the provisions of Section 8340, supra, the prison board is authorized to manufacture and produce. I think the very question thus suggested by respondents must be determined, and the plain meaning of Section 8340 requires that it be ruled contrary to respondents' contention.
No reason is suggested, and I can think of none, why the prison board may not dispose of license plates and chauffeurs' badges on a competitive or open market to any state, municipality or person willing and able to buy. It is a matter of common knowledge that such articles are usually bought and sold in open, public, unrestricted competition. The record here shows that the contract now sought by relators is the result of unrestricted competition, or an effort to sell on the open market, and that performance by the prison board would mean great profit and saving to the State. And yet, according to the majority opinion, respondents claim that the board is not authorized to produce these articles because they "are manufactured and sold as per specifications in a contract and are not articles sold on the open market." So are shoes, clothing and other articles named in the last above quoted clause of Section 8340 "sold as per specifications in a contract," frequently in large quantities to be manufactured for a particular customer and for a particular purpose and subject to all the details, specifications and regulations that commonly attend competitive bidding, just as was done in this instance.
The evident purpose of Section 8340 is to help effectuate a sound, humane public policy with reference to employment of inmates of penal institutions, and its provisions should be liberally construed. Our approval of respondents' narrow and unwarranted interpretation of this statute can but give rise to confusion and doubt as to the prison board's power, heretofore unquestioned, to engage in other lines of manufacture and production upon the successful continuance of which great public interest depends. Such approval should not be given, and for reasons herein stated I respectfully dissent. Ragland andEllison, JJ., concur.